Case 9:18-cv-80176-BB Document 573-4 Entered on FLSD Docket 06/10/2020 Page 138
                                                                              of 2


    1   conclusions are.

    2               So we do have a situation, Your Honor -- and I don't

    3   want to come back later and discuss this as though it should

    4   have been raised before, and therefore there's a delay or

    5   there's a confusion or there's anything, but I believe we will

    6   see at the deposition of Dr. Klin on Tuesday exactly how he

    7   goes about performing his final report and how he determines

    8   what he includes and what he doesn't and what he does with

    9   those, with what he refers to as sort of a living draft as he

  10    is forming his analysis.       I believe we'll see that from the

  11    expert, but I do not believe that Dr. Klin has those notes to

  12    produce at a later time.

  13                THE COURT:    Okay.     But what about -- I hear you on

  14    that, but what about the notes or the work product?           Again,

  15    not using the legal term, just using a generic term.

  16                MS. McGOVERN:     Sure.

  17                THE COURT:    The product of the other doctor and the

  18    underlying test results?       Again, I don't know everything that

  19    was done, but there clearly was some testing administered, and

  20    there would be results of those tests.         And then there was the

  21    first doctor's analysis and notes and feelings about that,

  22    which were then shared with Dr. Klin.         And I understand

  23    Dr. Klin may not have kept anything of his own, but do those

  24    other things still exist?

  25                MS. McGOVERN:     No.
Case 9:18-cv-80176-BB Document 573-4 Entered on FLSD Docket 06/10/2020 Page 239
                                                                              of 2


    1               THE COURT:    And what's your position (inaudible)?

    2               MS. McGOVERN:     No, I do not believe they do, Your

    3   Honor.    And the position is exactly the same with respect to

    4   Dr. Celine Saulnier.      And I hope I'm pronouncing her name

    5   correctly, actually.

    6               The response with respect to those is exactly the

    7   same with respect to Dr. Klin.        You know, they work in tandem

    8   extremely closely and have worked together for a long time.

    9               With respect to the actual assessments that involve

  10    questionnaires, the -- my understanding of the procedure is

  11    that -- and the exploration of this -- and if I were

  12    cross-examining the expert, it would simply be, I have the

  13    questionnaire.     It's not as though Mr. Brenner cannot get the

  14    actual forms that were used with respect to it, and he can ask

  15    questions about the very specifics.         But Dr. -- Drs. Klin and

  16    Saulnier do not keep the results of those.

  17                And, again, there is strong temptation on my part to

  18    go into the why's, but I don't think that's for me to attest

  19    to.   I think on Tuesday, Mr. Brenner will know exactly what

  20    was done, exactly what was -- how it was done, and that will

  21    be very insightful and very helpful for Mr. Brenner.           But the

  22    argument that is essentially being made, that any expert can

  23    prepare information and not -- and because draft reports are

  24    not kept, or the methodology that's used the notes are not

  25    kept, somehow the expert is, like, getting away with an
